UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-4732



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHELE WINGROVE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-03-28)


Submitted:   October 6, 2006             Decided:    December 28, 2006


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Megan J. Schueler, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     Charles T.
Miller, Acting United States Attorney, R. Gregory McVey, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michele Wingrove appeals her sentence of twenty-four

months of imprisonment imposed after the district court revoked her

supervised release.    We affirm.

            On appeal, Wingrove argues that the district court erred

by failing to provide an explanation for imposing the statutory

maximum sentence that is over twice the Guideline range.          She

relies on a Second Circuit decision, United States v. Lewis, 424

F.3d 239 (2d Cir. 2005).      She also argues that her sentence is

unreasonable because it does not further the purposes of supervised

release.    Wingrove does not contest the district court’s decision

to revoke her supervised release or the district court’s Guideline

calculations.    The Government responds that the district court’s

sentence is not plainly erroneous and is reasonable.

            Because Wingrove did not object to the district court’s

failure to articulate the reasons for its sentence, we review for

plain error.     United States v. Olano, 507 U.S. 725, 732 (1993);

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).     Under

the plain error standard, Wingrove must show: (1) there was error;

(2) the error was plain; and (3) the error affected her substantial

rights.    Olano, 507 U.S. at 732-34.   Even when these conditions are

satisfied, we may exercise our discretion to notice the error only

if the error “seriously affect[s] the fairness, integrity or public




                                - 2 -
reputation       of   judicial    proceedings.”        Id.   at   736    (internal

quotation marks omitted).

            In United States v. Crudup, 461 F.3d 433, 437 (4th Cir.

2005),    this    court   held     that    “revocation   sentences      should   be

reviewed to determine whether they are ‘plainly unreasonable’ with

regard to those § 3553(a) factors applicable to supervised release

revocation sentences.”           We recognized that analysis of a sentence

imposed    on     revocation      of    supervised     release    involves   both

procedural and substantive components. Id. at 438. We also agreed

with the Second Circuit’s statement in Lewis that “a court’s

statement of its reasons for going beyond non-binding policy

statements in imposing a sentence after revoking a defendant’s

supervised release term need not be as specific as has been

required when courts departed from guidelines that were, before

Booker, considered to be mandatory.”                Id. at 439 (quoting Lewis,

424 F.3d at 245).

            Our review of the record in this case leads us to

conclude that, although it could have provided a more detailed

statement, the district court’s reasons supporting its sentencing

decision are sufficiently apparent from the record. Moreover, even

if the district court erred, we do not believe the error warrants

our   corrective      action.      We     further   conclude     that   Wingrove’s

sentence is not plainly unreasonable.




                                          - 3 -
          We therefore affirm Wingrove’s sentence.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -